Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 27 August 2021. Claims 1, 8, and 15 were amended. Claims 1-2, 4-9, 11-16, and 18-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 USC § 101
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
detecting one or more smoking triggers of the user …, wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user;
predicting … a smoking event of the user based on receiving the detected one or more smoking triggers of the user and one or more lead indicators for a smoking event of the user; 
providing the user with one or more context specific distraction suggestions to avoid the smoking event … wherein the one or more context specific distractions are based on the location, and wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video … ; and 
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Therefore, the claim as a whole is directed to “assistance for quitting smoking”, which is an abstract idea because it is a method of organizing human activity. “Assistance for quitting 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
one or more sensors associated with a computing device of the user;
wherein the one or more sensors comprise a global positioning system (GPS) sensor and a camera to determine a location of the user;
one or more servers;
one or more user devices; and
a display of the computing device of the user.
These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to claim 1 is ineligible.
Dependent claims 2, 4 and 7 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 5 and 6 further recite the additional elements that recite the use of machine learning generally. These additional element amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05). This is not enough to integrate the abstract idea into a practical application, or amount to significantly more than the judicial exception. Accordingly, claims 5 and 6 are ineligible.
Claims 8-9, 11-16, and 18-20 are parallel in nature to claims 1-2 and 4-7. Accordingly claims 8-9, 11-16, and 18-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parate (U.S. 2018/0068080) in view of Bitran (U.S. 2017/0039336), and further in view of Doshi (U.S. 2016/0219931).
Regarding claim 1, Parate discloses a computer-implemented method for providing a cognitive quit smoking assistant, comprising: 
detecting one or more smoking triggers of a user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in ;
wherein the one or more sensors comprise a global positioning system (GPS) sensor (See Parate [0025] sensors include GPS to determine the location of the user.); 
predicting on one or more servers a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and contextual information to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. In other words, the system can use behavior information and context information to predict an increased likelihood that a user is going to smoke. [0031] the system can use a server to analyze the gathered information.) based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information” include accelerometer data form a wrist device indicating a user is engaging in a smoking event, or location data showing a patient is approaching a particular location (these are also examples of “smoking triggers”).) and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event on one or more user devices (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. The notification is “context specific” because it is only sent in the context of a predicted smoking event. [0026] “the timing and/or type of intervention employed to encourage the user to engage in healthy behavior may be specifically tailored to each individual to increase effectiveness based on the collected information.” [0040] this paragraph gives some examples of different interventions to be sent to the user in different contexts. The interventions are provided by the user’s mobile device.) 
wherein the one or more context specific distractions are based on the location (See Parate [0025] the health monitoring system may trigger an encouraging notification informing the user of the time since they last smoked a cigarette when the user is approaching the location where they typically smoke. This is a context based distraction based on location.).
Parate does not disclose: 
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user;
wherein the one or more sensors comprise … a camera to determine a location of the user; and
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user; and
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user (See Bitran [0015] collected user data can include duration and timing of sleep cycles (i.e. “sleep” patterns). [0093] the system analyzes the user data to identify a user condition (a trigger) and health issue. And using that analysis, formulates a suggestion for the user to improve that issue. [0059] this paragraph mentions smoking as one of the monitored conditions. Therefore the system can be used in a quit smoking application, and can use the sleep data as part of detecting the condition. In other words, this teaches a system that can use sleep data as part of its analysis into smoking triggers and suggestions to quit smoking. Finally, examiner notes that while there are three separate examples of a smoking trigger listed, the inclusion of the language “one or more smoking triggers” indicates that there is an embodiment that includes only one of these three examples and Bitran teaches the use of one of the three examples, sleep patterns.);
wherein the one or more sensors comprise … a camera to determine a location of the user (See Bitran [0013] the sensors that collect data can include a camera. [0014] data collected by these devices include location data.); and
tracking progress of the user based on the user following the one or more context specific distraction suggestions (See Bitran [0071] the system can include follow-up monitoring to determine the degree to which various suggestions are followed and the degree to which the suggestions are improving the detected health issue. This is a form of tracking progress based on the suggestions.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to determine suggestion effectiveness and user progress (see Bitran [0071]).
Doshi teaches:
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user (See Doshi [0033] “when the system predicts or determines an intervention or feedback should be provided to the smoker, the software application will be able to distract the smoker with a funny video, article, game, etc. during their craving time.”).


Regarding claim 2, Parate in view of Bitran and Doshi discloses the method of claim 1 as discussed above. Parate does not discloses a method, further comprising: 
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the 

Regarding claim 4 Parate in view of Bitran and Doshi discloses the method of claim 1 as discussed above. Parate discloses a method, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 5, Parate in view of Bitran and Doshi discloses the method of claim 1 as discussed above. Parate does not discloses a method, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop the rules, like identifying scenarios when the user is highly likely to engage in a harmful behavior such as smoking.), based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the machine learning can employ Bayesian network based modeling to identify probabilistic relationships between various pieces of contextual information and behavior information (i.e. lead indicators and smoking triggers.).

Regarding claim 6, Parate in view of Bitran and Doshi discloses the method of claim 5 as discussed above. Parate does not discloses a method, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 7, Parate in view of Bitran and Doshi discloses the method of claim 1 as discussed above. Parate does not discloses a method, wherein:
the one or more context specific distraction suggestions are sequential and increase in intensity based on the received feedback from the user.
Bitran teaches:
the one or more context specific distraction suggestions are sequential (See Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. [0094] subsequent suggestion formulation based on degree followed. The use of these words, future suggestion and subsequent suggestion, means the suggestions are “sequential” to each other.) and increase in intensity based on the received feedback from the user (Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. The system also considers the “mode of presentation” of the suggestions. This paragraph gives the examples of suggestions as text and suggestions as audible or verbal. Under the broadest reasonable interpretation of “intensity” and change from silent reminders (i.e. text) to verbal or audible reminders is an “increase in intensity”.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date 

Regarding claim 8, Parate discloses a computer program product, comprising: 
a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer (See Parate Fig.1 and [0032] the system includes processors and storage. [0036] The processor may be configured to manipulate data in accordance with a set of instructions. See also [0059]) to perform a method, the method comprising: 
detecting one or more smoking triggers of a user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in unhealthy behaviors (like smoking). The system detects these triggers from various sensors on the user’s mobile device.),
wherein the one or more sensors comprise a global positioning system (GPS) sensor (See Parate [0025] sensors include GPS to determine the location of the user.);
predicting on one or more servers a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and contextual information to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. In other words, the system can use behavior information and context information to  based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information” include accelerometer data form a wrist device indicating a user is engaging in a smoking event, or location data showing a patient is approaching a particular location (these are also examples of “smoking triggers”).) and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event on one or more user devices (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior. The notification is “context specific” because it is only sent in the context of a predicted smoking event. [0026] “the timing and/or type of intervention employed to encourage 
wherein the one or more context specific distractions are based on the location (See Parate [0025] the health monitoring system may trigger an encouraging notification informing the user of the time since they last smoked a cigarette when the user is approaching the location where they typically smoke. This is a context based distraction based on location.).
 Parate does not disclose: 
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user;
wherein the one or more sensors comprise … a camera to determine a location of the user;
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user (See Bitran [0015] collected user data can include duration ;
wherein the one or more sensors comprise … a camera to determine a location of the user (See Bitran [0013] the sensors that collect data can include a camera. [0014] data collected by these devices include location data.);
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user;
tracking progress of the user based on the user following the one or more context specific distraction suggestions (Bitran [0071] the system can include follow-up monitoring to determine the degree to which various suggestions are .
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).
Doshi teaches:
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user (See Doshi [0033] “when the system predicts or determines an intervention or feedback should be provided to the smoker, the software application will be able to distract the smoker with a funny video, article, game, etc. during their craving time.”).
The system of Doshi is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include distractions in the form of video and articles as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Regarding claim 9, Parate in view of Bitran and Doshi discloses the computer program product of claim 8 as discussed above. Parate does not disclose a computer program product, further comprising:
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 11, Parate in view of Bitran and Doshi discloses the computer program product of claim 8 as discussed above. Parate discloses a computer program product, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 12, Parate in view of Bitran and Doshi discloses the computer program product of claim 8 as discussed above. Parate discloses a computer program product, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop the rules, like identifying scenarios when the user is highly likely to engage in a harmful behavior such as smoking.), based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the .

Regarding claim 13, Parate in view of Bitran and Doshi discloses the computer program product of claim 12 as discussed above. Parate does not discloses a computer program product, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 14, Parate in view of Bitran and Doshi discloses the computer program product of claim 8 as discussed above. Parate does not disclose a computer program product, wherein:
the one or more context specific distraction suggestions are sequential and increase in intensity based on the received feedback from the user.
Bitran teaches:
the one or more context specific distraction suggestions are sequential (See Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. [0094] subsequent suggestion formulation based on degree followed. The use of these words, future suggestion and subsequent suggestion, means the suggestions are “sequential” to each other.) and increase in intensity based on the received feedback from the user (Bitran [0064] the system includes a suggestion-refinement phase that considers the formulation of future suggestions. The system also considers the “mode of presentation” of the suggestions. This paragraph gives the examples of suggestions as text and suggestions as audible or verbal. Under the broadest reasonable interpretation of “intensity” and change from silent reminders (i.e. text) to verbal or audible reminders is an “increase in intensity”.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date 

Regarding claim 15, Parate discloses a computer system, comprising: 
one or more computer devices each having one or more processors and one or more tangible storage devices (See Parate Fig.1 and [0032] the system includes processors and storage.); and 
a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (See Parate [0036] the processor may be configured to manipulate data in accordance with a set of instructions. See also [0059]), the program instructions comprising instructions for:
detecting one or more smoking triggers of a user by using one or more sensors associated with a computing device of the user (See Parate [0025] the system can identify potential triggers that increase the risk that the individual will engage in unhealthy behaviors (like smoking). The system detects these triggers from various sensors on the user’s mobile device.), 
wherein the one or more sensors comprise a global positioning system (GPS) sensor (See Parate [0025] sensors include GPS to determine the location of the user.); 
predicting on one or more servers a smoking event of the user (See Parate [0025] the health monitoring system may use behavior information and  based on receiving the detected one or more smoking triggers of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of “behavior information” include accelerometer data form a wrist device indicating a user is engaging in a smoking event, or location data showing a patient is approaching a particular location (these are also examples of “smoking triggers”).) and one or more lead indicators for a smoking event of the user (See Parate [0025] the prediction can be based on behavior information and contextual information. Examples of contextual information include information that a user frequently smokes a cigarette after going to a particular location (this is also an example of a “lead indicator”). Therefore, the system can use the location data of a user (behavior information) and the fact that a user frequently smokes at that location (contextual information) to predict a user is more likely to smoke.); 
providing the user with one or more context specific distraction suggestions to avoid the smoking event on one or more user devices (See Parate [0025] the system may use these recognized patterns (behavior information and contextual information) to intervene at opportune times to encourage the user to engage in ,
wherein the one or more context specific distractions are based on the location (See Parate [0025] the health monitoring system may trigger an encouraging notification informing the user of the time since they last smoked a cigarette when the user is approaching the location where they typically smoke. This is a context based distraction based on location.).
Parate does not disclose: 
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user;
wherein the one or more sensors comprises … a camera to determine a location of the user;
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user; and
tracking progress of the user based on the user following the one or more context specific distraction suggestions.
Bitran teaches:
wherein the one or more smoking triggers include a time it takes for the user to respond to a question, a scrolling or clicking pattern of the user, and a sleep pattern of the user (See Bitran [0015] collected user data can include duration and timing of sleep cycles (i.e. “sleep” patterns). [0093] the system analyzes the user data to identify a user condition (a trigger) and health issue. And using that analysis, formulates a suggestion for the user to improve that issue. [0059] this paragraph mentions smoking as one of the monitored conditions. Therefore the system can be used in a quit smoking application, and can use the sleep data as part of detecting the condition. In other words, this teaches a system that can use sleep data as part of its analysis into smoking triggers and suggestions to quit smoking. Finally, examiner notes that while there are three separate examples of a smoking trigger listed, the inclusion of the language “one or more smoking triggers” indicates that there is an embodiment that includes only one of these three examples.);
wherein the one or more sensors comprises … a camera to determine a location of the user (See Parate [0025] sensors include GPS to determine the location of the user.);
tracking progress of the user based on the user following the one or more context specific distraction suggestions (See Bitran [0071] the system can include .
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to determine suggestion effectiveness and user progress (see Bitran [0071]).
Doshi teaches:
wherein providing the user with one or more context specific distractions comprises displaying an article or playing a video on a display of the computing device of the user (See Doshi [0033] “when the system predicts or determines an intervention or feedback should be provided to the smoker, the software application will be able to distract the smoker with a funny video, article, game, etc. during their craving time.”).
The system of Doshi is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include distractions in the form of video and articles as taught by Doshi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Regarding claim 16, Parate in view of Bitran and Doshi discloses the system of claim 15 as discussed above. Parate does not disclose a system, further comprising:
receiving feedback, from the user, to the one or more context specific distraction suggestions.
Bitran teaches:
receiving feedback, from the user, to the one or more context specific distraction suggestions (See Bitran [0024] the system can solicit user feedback regarding effectiveness or appropriateness of the message. [0094] subsequent suggestion formulation based on degree followed. The user deciding not to follow the suggestion is considered a form of feedback to the distraction suggestion.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).

Regarding claim 18, Parate in view of Bitran and Doshi discloses the system of claim 15 as discussed above. Parate discloses a system, wherein:
the one or more lead indicators for a smoking event of the user is selected from a group consisting of at least one of a situational context of the user, smoking history data of the user either following or not following the one or more context specific distraction suggestions, and a group smoking network of the user (See Parate [0025] the contextual information (i.e. lead indicators) include information that a user may frequently smoke a cigarette after going to a particular location (i.e. situational context).).

Regarding claim 19, Parate in view of Bitran and Doshi discloses the system of claim 15 as discussed above. Parate does not disclose a system, further comprising:
developing a set of rules for providing the one or more context specific distraction suggestions to the user (See Parate [0028] the system may build a model of expected features in the output of the sensors. The system can then compare behavior data to the generated model to determine whether the sensors are indicating that a user is smoking. [0029] the system can create rules for intervening to encourage the user to engage in healthy behavior and/or discourage unhealthy behavior.), using a machine learning (ML) model (See Parate [0044] machine learning can be employed to develop the rules, like identifying scenarios when the user is highly likely to engage in a harmful behavior such as smoking.), based on the detected one or more smoking triggers and one or more lead indicators for a smoking event of the user (See Parate [0044] the machine learning can employ Bayesian network based modeling to identify probabilistic .

Regarding claim 20, Parate in view of Bitran and Doshi discloses the system of claim 19 as discussed above. Parate does not disclose a system, wherein:
the ML model changes dynamically based on received feedback from the user.
Bitran teaches:
the ML model changes dynamically based on received feedback from the user (See Bitran [0024] the machine learning model can use feedback from the user to continually improve weightings and logic.).
The system of Bitran is applicable to the disclosure of Parate as they both share characteristics and capabilities, namely, they are directed to detecting a user’s behavior and sending suggestions to improve that behavior. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parate to include tracking user progress as taught by Bitran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Parate in order to continually improve the system based on that user feedback (see Bitran [0024]).
	


Response to Arguments
Applicant's arguments filed 27 August 2021, regarding the 35 U.S.C. 101 rejection of the claims have been fully considered but they are not persuasive. Applicant argues that because the claims include the use of a GPS sensor, it cannot “be performed in the human mind nor organize human activity.” (See Applicant Remarks page 12). First, the recited use of generic GPS technology does no more than amount to saying the abstract idea be performed using a computer. This is not enough to integrate the abstract idea into a practical application. Second, the use of GPS in the case cited by applicant (SiRF Technology) specifically applies to the enumerated category of mental processes, not methods of organizing human activity (See MPEP 2106.04(a)(2)(III)(A)). The claims are rejected as being directed to a method of organizing human activity, not a mental process. Therefore, the claims remain rejected for being directed towards ineligible subject matter under 101.

Applicant’s arguments, filed 27 August 2021, with respect to the rejection(s) of the claims under 35 U.S.C. have been fully considered and are persuasive. Specifically, that the Parate and Bitran references fail to disclose or teach “wherein providing the one or more context specific distractions comprise displaying an article or playing a video on a display of the computing device of the user.” Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Doshi reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626